Citation Nr: 1622756	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD), and to include as secondary to the service-connected benign essential tremor of the hands and as secondary to the non-service-connected restrictive lung disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2012.

The Veteran's acquired psychiatric disorder claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2012.  The RO issued a Statement of the Case (SOC) in May 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  The acquired psychiatric disorder was originally decided as two issues, but due to the similarity of the symptoms, the Board has combined the issues into one issue of entitlement to service connection for an acquired psychiatric disorder.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in February 2012.  He was diagnosed with an anxiety disorder.  The VA examiner then provided a medical nexus opinion regarding the secondary service connection theory of the Veteran's claim.  38 C.F.R. § 3.310 (2015).  However, the VA examiner did not provide a medical nexus opinion regarding the direct service connection theory of the Veteran's claim (i.e., whether the acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service).  38 C.F.R. § 3.303 (2015).  
Based on the Veteran's lay statements of an in-service incurrence of the acquired psychiatric disorder and the anxiety disorder diagnosis shortly after service in February 2012, this medical opinion is necessary before the Veteran's claim can be decided on the merits.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  

Additionally, upon remand, all pertinent treatment records for the claimed psychiatric disorders must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to provide the names and addresses of all physicians who have treated him for his claimed psychiatric disorders since service.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the record all pertinent treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

After reviewing the record, the examiner should offer medical opinions on the following:

a) State whether the Veteran has a current psychiatric diagnosis, to include anxiety disorder, depressive disorder, and/or PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).  

b) If the Veteran has a current diagnosis of PTSD, state whether it is based on an incident of the Veteran's service, to include fear of hostile military or terrorist activity.

c) If the Veteran has a current psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service?  In forming the medical opinion, the examiner is asked to address and consider the anxiety disorder diagnosis in February 2012, a month after the Veteran's military discharge in January 2012.

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disability.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

